Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 3/25/22, with respect to the rejection of claims 1-6, 10, 11, 21-23, and 25 have been fully considered and are persuasive.  The rejection of claims 1-6, 10, 11, 21-23 and 25 has been withdrawn. 

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Publication No. 20120152575 to Hand et al.  The improvement comprises a material moving machine with first and second directional valves configured to shift the variable position actuator valve between a static stat, a retract state, and an extend state, wherein in the static state, the first and second directional valves control fluid flow to the variable position actuator valve to drive pressurized fluid in the extend pilot line and the retract pilot line simultaneously and equally against the first control element and the second control element of the variable position actuator valve to hold a positional state of the material moving implement as controlled by the implement actuator for the purposes of providing a fail safe control during an electrical failure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The publication to Hand et al. is cited for the showing of a material moving machine similar to applicant's but lacking simultaneously and equally controlling fluid flow to the variable position actuator valve.
	
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        May 26, 2022